EXHIBIT Agreement with Boeing for Services (ftmOWJiMff*SHARED SERVICES GROUP PUGET SOUND &*—Supplier Management & Procurement This order (contract) is Buyer's offer to Seller, and acceptance is limited to its provisions without addition, deletion, or other modification. This order is subject to the following: Agreement Number 22920 Contract date September 5, 2007 Buyer Shared Services Group PO Box 3707M/S 6X-AA Seattle WA 98124-2207 Buyer representative Nancy Terrell Phone: (206) 697-0464 Fax: (206)760-5561 E-mail: Nancy.L.Terrell@boeing.com Supplier LabWire 14133 Memorial Drive Houston, TX 77079 281.597.1611 Seller representative Charles Munson Client Services charlesm@labwire.com Dexter Morris Vice President, Chairman CEO dexter@labwire.com Contract Term September 5, 2007 - September 30, 2009 Contract Reference SOW and fee schedule Reference for SOW and pricing fee schedule Attachment A to agreement 22920 SOW doc dated 8/20/07 Attachment B to agreement 22920 LabWire - Boeing TPA Pricing.xls dated 8/24/07 Terms and conditions Boeing General Provisions (2) Terms and Conditions dated 8/27/2007 Boeing Shared Services Group Supplement for the Security of Personal Data dated 8/29/2007 Payment terms Net 30 Exostar/SSPN Purchase contract LabWire and Boeing will pursue the use of the Shared Services Procurement Payables Network (SSPN) for the issuance of the final Boeing Purchase contract which will supersede this agreement and subsequent invoice payments. This contract will act as an interim agreement until all registration requirements are complete and an electronic Purchase Contract can be issued. Security Audit and Compliance LabWire agrees to meet with Boeing Computing Security for audit and requirements review; and will immediately respond to any discrepancies or deficiencies to comply with Boeing Security Standards. Contract notes A written acknowledgement of this purchase order is required to be returned to the buyer no later than fifteen (15) days after receipt of order NSC-PS -9.2orig Page 1 of 2 9/24/2007 Payment method (The Buyer representative will select the method.) MasterCard Credit Card (Boeing Purchasing Card). Seller:Please mark each invoice "Paid by Credit Card" and mail the invoice directly to the Buyer's employee who provided the credit card number. Boeing issued check until Suppler has been enrolled in the Shared Services Procurement Payables System (SSPN) Acknowledgment Seller hereby accepts this contract or contract change, including the above referenced terms and conditions. Date: September 5, 2007 Signature: //s// Dexter Morris Invoice Instructions Unless otherwise indicated,invoices for services or parts delivered/submitted on a "No PO" contract shall be mailed directly to: Please submit monthly invoices directly to: Please send all invoices to: Sara Smith The Boeing Company PO Box 3707 M/C1F-85 Seattle, Wa 98124-2207 All invoices must reflect the following information: A. The word "invoice" must appear clearly on the document (statements are not acceptable). B. Unique invoice number. C. Invoice date. D. Supplier name & Remit To Address must be provided. E. Supplier EIN F. Invoice amount in U.S. Dollars. G. Invoice item pricing and extension, net of discounts, which includes Federal Excise Tax or Property Tax, as applicable. H. Tax amounts identified to State. I. Invoice total must appear on all invoices and the invoice must be added correctly. Page 2 of
